Kupferman, J. (dissenting in part).
I would grant leave to appeal. Moreover, I cannot subscribe to the hyperbole in the court’s memorandum. The Surrogate, who was fully familiar with the situation, imposed a sanction germane to the problem.
Murphy, P. J., and Milonas, J., concur in an opinion by Muprhy, P. J., to which is appended an Addendum; Kassal, J., concurs for the reasons stated in said Addendum; Kupferman, J., dissents in part in an opinion and would grant leave to appeal.
Motion seeking sealing of record granted to the extent of directing the sealing of copies of suppressed documents or any part of their contents, and the motion for reargument, renewal or for leave to appeal to the Court of Appeals is denied with $20 costs to trustee Beiny.